Citation Nr: 1606693	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  15-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1971 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability.  The Veteran timely appealed.

The Board acknowledges that a Request for Substitution (VA Form 21-0847), dated in February 2016, was received by the RO. However, since the Veteran had passed away after his claim was certified to the Board (but prior to a Board decision), the appeal must be dismissed and returned to the RO for a determination in the first instance regarding basic eligibility for substitution.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The Board notes that any adverse RO determination as to basic eligibility is appealable to the Board.  Id.  

The matter of determining the eligibility of the individual who filed the February 2016 request for substitution is hereby referred to the RO for appropriate action.  

Moreover, the issues of entitlement to Dependency and Indemnity Compensation, and Death Pension; and entitlement to burial benefits, have been raised by the record in February 2016 documents, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they also are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran died on January [redacted], 2016, while the appeal before the Board was pending.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  As noted above, a Request for Substitution (VA Form 21-0847) has been filed in this case and action on that request was referred to the AOJ for consideration in the first instance.



ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


